As filed with the Securities and Exchange Commission on August 5, 2015 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 INPHI CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 77-0557980 (I.R.S. Employer Identification No.) 2953 Bunker Hill Lane, Suite 300 Santa Clara, CA (Address of principal executive offices) (Zip Code) Inphi Corporation Employee Stock Purchase Plan (Full title of the plans) Ford Tamer President and Chief Executive Officer Inphi Corporation 2953 Bunker Hill Lane, Suite 300
